Citation Nr: 0833874	
Decision Date: 10/02/08    Archive Date: 10/07/08

DOCKET NO.  06-03 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for prostate cancer, 
including as secondary to Agent Orange exposure.

2.  Entitlement to service connection for impotence.

3.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from December 1966 to March 
1971.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision issued by 
the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in St. Louis, Missouri.

In March 2006 VA received evidence pertinent to the issues on 
appeal.  The veteran, by virtue of his representative's 
September 2008 Informal Hearing Presentation, has waived 
initial RO consideration of the evidence.


FINDINGS OF FACT

1.  Prostate cancer was not shown during active service or 
until many years after separation from active service, and 
the record does not contain competent clinical evidence which 
has linked the disability to the veteran's active service.

2.  Impotence and depression were initially demonstrated 
years after service, and there is no competent medical 
evidence of record relating either disability to his service 
in the military.


CONCLUSIONS OF LAW

1.  Prostate cancer was not incurred in or aggravated by the 
veteran's active service, and may not be presumed to have 
been so incurred or aggravated, to include as due to Agent 
Orange exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).

2.  Impotence was not incurred in or aggravated by active 
service, and may not be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2008).

3.  Chronic disability manifested by depression was not 
incurred in or aggravated by active service, and may not be 
presumed to have been so incurred or aggravated.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

By correspondence dated in March 2005 the veteran was 
informed of the evidence and information necessary to 
substantiate his claims, the information required of him to 
enable VA to obtain evidence in support of the claims, the 
assistance that VA would provide to obtain evidence and 
information in support of the claims, and the evidence that 
should be submitted if there was no desire for VA to obtain 
such evidence.  VCAA notice was provided prior to the initial 
AOJ adjudication.  Pelegrini.

As no disability rating or effective date will be assigned in 
the decision herein, there can be no possibility of any 
prejudice to the appellant, under the holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), in 
adjudicating the issues on appeal.

Duty to Assist

The veteran's service treatment records and personnel records 
are associated with the claims file, as are private records.  
As there is no evidence that the veteran suffered an event in 
service related to the disabilities on appeal, an examination 
for a medical opinion regarding a possible relationship 
between the disabilities on appeal and the veteran's military 
service is not necessary.  38 C.F.R. § 3.159(c)(4); McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

VA has established a procedure for verifying exposure to 
herbicides along the DMZ in Korea.  See M21-1IMR, Part IV, 
Subpart ii, Chapter 2, Section C.  The Department of Defense 
has acknowledged that herbicides were used in Korea from 
April 1968 through July 1969 along an area of the 
Demilitarized Zone (DMZ), including a strip of land 151 miles 
long and up to 350 yards wide from the fence to North of the 
"civilian control line."  The Department of Defense 
publication with respect to herbicide agent use in Korea 
during the stated period includes a list of specific military 
units.  The veteran's service personnel records indicate that 
his entire period of service in Korea was with HHB, 38th 
Artillery Brigade, and this unit is not one of the listed 
units in the Department of Defense Publication.  See M21-
1IMR, Part IV, Subpart ii, Chapter 2, Section C.

The VA Adjudication Manual also provides that if a veteran 
was assigned to a unit other than those listed by the 
Department of Defense and alleges service along the DMZ 
between April 1968 and July 1969, the Center for Unit Records 
Research (CURR) must be contacted for verification of the 
location of the veteran's unit.  However, the veteran has 
never asserted that his unit was located near the DMZ.  
Instead, he asserts that he served as a courier and made 
deliveries to sites including those in or near the DMZ.  In 
short, the applicable provisions from the VA Adjudication 
Manual do not, in this particular case, impose a duty on VA 
to assist the veteran by attempting to verify his claimed 
exposure to herbicides when he was on active duty.  The 
veteran has not referenced any other pertinent, obtainable 
evidence that remains outstanding.  VA's duties to notify and 
assist are met.  Accordingly, the Board will address the 
merits of the claims.

Analysis

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may 
also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for malignant tumors may be presumed, 
subject to rebuttal, if manifest to a compensable degree 
within the year after active service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. § 3.307, 3.309.

VA is required to evaluate the supporting evidence in light 
of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(a).

The service treatment records do not show that the veteran 
complained of or was treated for prostate cancer, impotence, 
or depression during his military service.  Moreover, the 
veteran's January 1971 service separation examination report 
contains no abnormalities related to these disabilities.  As 
the evidence of record does not establish any clinical 
manifestations of cancer within the applicable time period, 
the criteria for presumptive service connection on the basis 
of a chronic disease have not been satisfied.  In addition, 
there is no objective evidence of continuance of 
symptomatology during the years following the veteran's 
discharge from service.  Savage v. Gober, 10 Vet. App. 498 
(1997).  Instead, it appears that the veteran was not 
diagnosed with the disabilities on appeal until April 2001.

Service connection may be presumed (under 38 C.F.R. § 
3.307(a)(6) and 38 C.F.R. § 3.309(e)) for residuals of Agent 
Orange exposure by showing two elements.  First, a veteran 
must show service in the Republic of Vietnam during the 
Vietnam War era. 38 C.F.R. § 3.307(a)(6).  Second, the 
veteran must be diagnosed with one of the specific diseases 
listed in 38 C.F.R. § 3.309(e).  The list includes prostate 
cancer.  38 C.F.R. § 3.309(e).

The veteran is not claiming, and the service personnel 
records do not show, that he served in Vietnam.  Instead, the 
veteran contends that he has prostate cancer (and impotence 
and depression secondary to prostate cancer) as a result of 
exposure to Agent Orange while serving in Korea.  The veteran 
asserts that he was exposed to Agent Orange while serving as 
a courier to certain locations in Korea, including missile 
sites in or near the DMZ.  Service personnel records confirm 
that the veteran served in Korea from November 1967 to 
December 1968.  The personnel records also confirm that he 
had a top secret security clearance as of May 1968.

The Board acknowledges the veteran's contentions that his 
prostate cancer may be related to service and specifically to 
Agent Orange exposure.  However, Agent Orange exposure has 
not been objectively shown and can not be presumed in this 
case, to include by virtue of the aforementioned provisions 
of the VA Adjudication Manual pertaining to veterans with 
service along the Korean DMZ.  While the veteran is not 
precluded from establishing service connection with proof of 
direct causation, Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994), the Board notes that no healthcare professional 
has linked the veteran's prostate cancer to his military 
service, including exposure to Agent Orange.  The Board also 
observes that the veteran has not been shown to possess the 
requisite training or credentials needed to render a 
competent opinion as to medical causation.  As such, his lay 
opinion does not constitute competent medical evidence and 
lacks probative value.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).

The Board has been mindful of the "benefit-of-the-doubt" 
rule, but there is not such an approximate balance of the 
positive evidence and the negative evidence to permit a 
favorable determination.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

Service connection for prostate cancer, including as 
secondary to Agent Orange exposure, is denied.

Service connection for impotence is denied.

Service connection for depression is denied.




____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


